PER CURIAM.
Jake T. Owens appeals his judgment and sentence for fifteen counts of possession of a firearm by a convicted felon in violation of section 790.23, Florida Statutes (1991). We agree with Owens that he can be charged with only one count of possession of a firearm by a convicted felon. We conclude that there is no merit in the remaining issues that Owens raises in this appeal.
The police, while serving a valid search warrant, discovered fifteen firearms at Owens’s residence. Owens had four prior felony convictions. The state charged Owens with fifteen separate counts of possession of a firearm by a convicted felon in its amended information, and Owens was convicted and sentenced on each count. We conclude that Owens could not be convicted on all fifteen counts. In Plowman v. State, 622 So.2d 91 (Fla. 2d DCA 1993), this court reversed separate convictions of possession of a firearm by a convicted felon for separate firearms discovered at the same time in the defendant’s home because the separate convictions constituted a double jeopardy violation.
We reverse Owens’s convictions for possession of fourteen firearms. Further, we reverse all fifteen sentences imposed in this case and remand for resentencing for one count of possession of a firearm by a convicted felon.
CAMPBELL, A.C.J., and PARKER and WHATLEY, JJ., concur.